Appellate Case: 21-1289      Document: 010110612998          Date Filed: 12/01/2021      Page: 1
                                                                                        FILED
                                                                            United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                              Tenth Circuit

                              FOR THE TENTH CIRCUIT                               December 1, 2021
                          _________________________________
                                                                                Christopher M. Wolpert
                                                                                    Clerk of Court
  HUNTER ADAM MELNICK,

        Petitioner - Appellant,

  v.                                                             No. 21-1289
                                                     (D.C. No. 1:21-CV-00717-LTB-GPG)
  JARED POLIS, Governor; KRISTEN                                  (D. Colo.)
  HILKEY, Chairperson of CSBOP; DEAN
  WILLIAMS, Exec. Director of Prisons;
  RYAN LONG, Warden of DRDC,

        Respondents - Appellees.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before MATHESON, BRISCOE, and PHILLIPS, Circuit Judges.
                   _________________________________

        Petitioner Hunter Adam Melnick, proceeding pro se,1 applied for relief under 28

 U.S.C. § 2241 in the District of Colorado. He argues that the Colorado State Board of

 Parole violated Colorado law and his due process rights when it revoked his probation.


        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        1
          Because Melnick is proceeding pro se, we liberally construe his pleadings.
 Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citation omitted). Though we can allow for
 his “failure to cite proper legal authority, his confusion of various legal theories, his poor
 syntax and sentence construction, or his unfamiliarity with pleading requirements,” we
 cannot assume the role of advocate on his behalf. Hall v. Bellmon, 935 F.2d 1106, 1110
 (10th Cir. 1991).
Appellate Case: 21-1289      Document: 010110612998          Date Filed: 12/01/2021     Page: 2



 The district court dismissed his application without prejudice because Melnick failed to

 exhaust available state-court remedies. He now seeks a certificate of appealability

 (“COA”) under 28 U.S.C. § 2253(c)(1) to contest the district court’s decision. We deny

 the COA and dismiss this matter.

                                        DISCUSSION

 A.     Standard of Review

        To appeal a district court’s denial of federal habeas relief under § 2241, a state

 prisoner must first obtain a COA. Montez v. McKinna, 208 F.3d 862, 867 (10th Cir.

 2000). To do so, the prisoner must make “a substantial showing of the denial of a

 constitutional right.” 28 U.S.C. § 2253(c)(2). But if a district court dismisses on

 procedural grounds without reaching the merits of the claim, the prisoner can still obtain

 a COA by demonstrating that it’s reasonably debatable whether: (1) his petition states

 that his constitutional rights were denied and (2) the district court erred in dismissing his

 case on procedural grounds. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).

 B.     Melnick Has Failed to Exhaust His State Remedies

        To obtain relief under § 2241, a state prisoner must first exhaust all available state-

 court remedies. Montez, 208 F.3d at 866. A prisoner satisfies the exhaustion requirement

 by going through “‘one complete round of the State’s established appellate review

 process,’ giving the state courts a ‘full and fair opportunity’ to correct alleged

 constitutional errors.” Chitwood v. Davis, 434 F. App’x 741, 743 (10th Cir. 2011)

 (quoting O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999)).



                                               2
Appellate Case: 21-1289     Document: 010110612998          Date Filed: 12/01/2021      Page: 3



        In Colorado, a prisoner may challenge the revocation of his probation through

 Colorado Rule of Criminal Procedure 35(c). See White v. Denver Dist. Ct., Div. 12, 766

 P.2d 632, 634 (Colo. 1988). Indeed, Melnick did just that—he moved for post-conviction

 relief under Rule 35(c) in December 2020. But the state court has yet to rule on his

 motion. Melnick concedes this fact. He has thus not exhausted his state-court remedies.

        Still, Melnick insists otherwise. He points out that he filed a habeas petition in

 state district court. That court dismissed his petition for improper venue. But rather than

 appeal this dismissal, Melnick sought to invoke the Colorado Supreme Court’s original

 jurisdiction under Colorado Rule of Appellate Procedure 21(a)(1). The Colorado

 Supreme Court denied Melnick’s request. And that denial, according to Melnick,

 exhausted his state remedies for his federal habeas petition.

        We disagree. A petition asking the Colorado Supreme Court to exercise its

 original jurisdiction “is not a substitute for appeal.” Bell v. Simpson, 918 P.2d 1123, 1125

 n.3 (Colo. 1996) (en banc). And Melnick has “made no attempt thereafter to invoke the

 Colorado Supreme Court’s appellate jurisdiction.” Scott v. Warden of the Buena Vista

 Corr. Facility, 457 F. App’x 712, 714 (10th Cir. 2011). That fact combined with his still-

 pending Rule 35(c) motion means that Melnick has not exhausted all available state

 remedies. And because this issue is not debatable, the district court properly dismissed

 his § 2241 application without prejudice. See Chitwood, 434 F. App’x at 743.




                                               3
Appellate Case: 21-1289   Document: 010110612998       Date Filed: 12/01/2021    Page: 4



                                   CONCLUSION

       For the reasons stated above, we deny Melnick’s COA application and dismiss this

 matter.


                                           Entered for the Court


                                           Gregory A. Phillips
                                           Circuit Judge




                                           4